Title: Washington’s Instructions, 13 July 1781
From: Washington, George
To: 


                  
                     Camp near Dobbss Ferry July 13th 1781
                  
                  For the Reconnoitering the Enemy’s Posts at the north end of York Island and the vicinity of it.
                  His Excellency Count de Rochambeau will be pleased to order a detachment of 2000 French Soldiers exclusive of the legion of the Duke de Lauzen & have them in readiness to march at Eight o’clock this Evening.
                  He will order Eight pieces of Ordnance to this detachment—two of which are to be twelve pounders—two Howitzers—& the rest light field pieces.
                  Abt Two thousand American Troops besides Sheldons Legn are to parade & march at the same time—the whole are to be served with provisions for three days.
                  The Troops will march by the Right and on the following Roads—Sheldons legion & Scammels light Infantry on the North River Road—the rest of the American Troops on the Saw mill river Road.
                  The French Troops will commence their march in two Columns also—the right column—on what is called the sprain road—the left column on the Tuckahoe Road.
                  At or near Valentine’s in mile Square, these two columns, and the left column of the American Troops will unite—the right column will continue to advance on the No. River Road for the security of our right flank—and the legion of Lauzen and any other Fh Troops Count de Rochambeau shall think proper to order, may advance by the way of Williamss bridge for the security of our left Flank.
                  If the American Troops come to the point of junction first, they are to advance in open column till their rear has past it, that the French Troops may enter the Road & follow them.  But if the Head of the French column first arrives at this point, it will Halt till the American Troops pass as they will have to form on the Right.
                  At the Heights above Courtlandt & back of old Fort Independence, the Columns will seperate—the American (which will be on the Right) will file off to the Right & possess the ground in the Rear of Courtlandts & fronting Kings bridge; while the French Troops extend to the left upon the heights back of Fort Independence.
                  The light Troops under Scammell & Sheldon are to possess Tippets Hill—& patrole to the North River, & have an eye to the mouth of Spiten devil.
                  The legion of Lauzen may extend towards the Enemys post at No. 8, keeping out of the range of the shot from that Redoubt; & may if circumstances will admit of it see the situation of things at Delancy’s Mills which is an important Pass, the possession of which must cut off the Retreat of such of Delancys Corps as may be on the East side of the Bronx.
                  The Troops having taken this position, parties may be advanced, to the heights next to Harlem River, & videts Posted to communicate intelligence of any movements they may discover of the enemy’s while the reconnoitre is going on, which may begin at the Right, or on the left, as circumstances at the time may point out.
                  Reconnoitre—will be the word of Recognizence to distinguish friends from Foes.
                  The Count de Rochambeau will be provided with Guides who are perfectly acquainted with the Roads on which he is to advance and the communications between them and the Saw mill River Road.
                  
                     Go: Washington
                  
               